The liberality of this court in passing upon inadequate briefs is aften strained to the limit. For example, in this brief appellant, in challenging the court's instructions by certain assignments, simply says in substance in its statements that the charges were "duly excepted to." The function of a brief is to lighten the labors of an appellate court. Of course, the record should he succinctly abridged, but at the same time the statement should adequately present the record as a basis for the consideration of the assignment and the proposition. It is true in this brief the propositions may suggest the exception, but the statement performs a distinct office, one of verification, often overlooked in many briefs.
We have, however, examined the record, and would not reverse this case upon the points suggested applying rule 62a (149 S.W. x).
The only assignment necessary to particularly mention is the complaint of the refusal of the trial court to exclude from the jury, suggested by a specially requested charge, any damages on account of failing to furnish "proper feeding and watering facilities" at Texhoma, the place of the destination of the cattle. Plaintiff's petition alleged generally that the cattle had been "en route" with "food, water and rest for 42 hours at least * * * and without proper facilities furnished to plaintiff," etc.
The expression "en route" probably, in a literal sense, means "on the way"; but the allegations were broad enough, we think, to convey the meaning of the pleader that he was claiming damages to the cattle for the transportation of same during the time that the carrier, under the law, had the same under its control, especially as applied to the facts. Plaintiff testified that the cattle stood in the cars about five hours after arrival at Texhoma, and while they were still on the cars at that place he demanded of the agent water for his cattle, and that none was furnished him: neither did the defendant have facilities for that purpose.
Affirmed.